PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHAEL CARL GEORGE,
Petitioner-Appellant,

v.
                                                                    No. 96-1
RONALD J. ANGELONE, Director,
Virginia Department of Corrections,
Respondent-Appellee.

MICHAEL CARL GEORGE,
Petitioner-Appellee,

v.
                                                                    No. 96-3
RONALD J. ANGELONE, Director,
Virginia Department of Corrections,
Respondent-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-95-1-3)

Argued: September 25, 1996

Decided: November 14, 1996

Before WILKINSON, Chief Judge, and WILKINS and
WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed in part and modified in part by published opinion. Judge
Wilkins wrote the opinion, in which Chief Judge Wilkinson and
Judge Williams joined.
COUNSEL

ARGUED: Stephen Atherton Northup, MAYS & VALENTINE,
Richmond, Virginia, for Appellant. John H. McLees, Jr., Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellees. ON BRIEF: Gerard J. Roerty, Jr.,
MAYS & VALENTINE, Richmond, Virginia; Mark Evan Olive,
Donald R. Lee, VIRGINIA CAPITAL REPRESENTATION
RESOURCE CENTER, Richmond, Virginia, for Appellant. James S.
Gilmore, III, Attorney General of Virginia, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellees.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Michael Carl George appeals a decision of the district court dis-
missing his petition for a writ of habeas corpus. George v. Angelone,
901 F. Supp. 1070 (E.D. Va. 1995); see 28 U.S.C.A. § 2254 (West
1994).1 George's petition challenged his Virginia conviction for capi-
tal murder and his resulting death sentence. The Commonwealth2
cross-appeals the decision of the district court dismissing without
prejudice George's claim that he was deprived of his Sixth Amend-
ment right to counsel by the Commonwealth's placing of an infor-
mant in his cellblock to obtain information about the murder. We
affirm the decision of the district court insofar as the decision denies
relief to George, but modify the dismissal of George's Sixth Amend-
ment claim to one with prejudice.
_________________________________________________________________
1 We refer to § 2254 in effect prior to the passage of the Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.
1214. Because we conclude that habeas relief is inappropriate under the
law in effect prior to the recent amendment, we do not address the more
demanding standards imposed upon George under the new Act. See
Sherman v. Smith, 89 F.3d 1134, 1142 n.1 (4th Cir. 1996) (en banc).
2 George named Ronald J. Angelone, Director of the Virginia Depart-
ment of Corrections, as Respondent in his petition. For ease of reference,
we refer to Respondent as "the Commonwealth" throughout this opinion.

                  2
I.

On Saturday, June 16, 1990, Alexander Eugene Sztanko, then 15
years of age, traveled with his parents from their new home in Manas-
sas, Virginia, to their former residence in Woodbridge, Virginia in
order to remove some items that the family had left there.3 Sztanko
left the Woodbridge residence at approximately 2:00 p.m. for a ride
on his motorcycle, proceeding down a power-line easement and into
a nearby wooded area. As Sztanko rode through the woods, George
drew Sztanko's attention. He stopped the boy and grabbed him from
the motorcycle, dragging him farther into the woods. George hand-
cuffed Sztanko to a tree, sodomized the boy, and tortured him by
repeatedly applying a stun gun to his genitals. Finally, George fired
a nine millimeter pistol into the boy's head, killing him. Sztanko's
parents reported hearing the sound of gunfire coming from the woods
within an hour of Sztanko's departure. At some point, either before
or after the murder, George secreted Sztanko's motorcycle and helmet
approximately 20 feet off of the path in the woods and marked a topo-
graphical map with an "X" signifying the location of Sztanko's body
and an "O" corresponding to the site where the motorcycle was hid-
den.

The following day, a Prince William County law enforcement offi-
cer, who was aware that Sztanko was missing, noticed a blue and sil-
ver sport utility vehicle parked near the woods. Having observed the
same vehicle at that location at approximately 3:30 p.m. on the previ-
ous day, the officer approached the vehicle and, through communica-
tions with the Department of Motor Vehicles, learned that it was
registered to George. Soon afterward, an individual later identified as
George approached the officer on foot. Before reaching the officer,
however, George turned and ran along the side of the road and into
the woods. After entering the woods, George knelt down for a few
seconds and then proceeded farther into the woods, crouching as
though he did not wish to be seen. Ultimately, George stood and
walked toward the officer again.
_________________________________________________________________

3 The facts are presented in the light most favorable to the Common-
wealth. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).

                   3
The officer confronted George, who identified himself and
explained that he was attempting to locate a place to hunt for turkeys.
George was dressed completely in camouflage clothing, including a
hat and black gloves, despite a temperature in the eighties; he was vis-
ibly shaking and sweating profusely. The officer questioned George
concerning whether he had been in the area on the previous day.
Although George first offered a categorical denial, when the officer
challenged him, George admitted that, in fact, he had been there the
day before. The officer placed George under arrest for trespassing and
called for assistance. George was carrying a knife, the topographical
map marking the locations of the motorcycle and Sztanko's body, and
keys--including a handcuff key.

After proceeding into the woods to the location where he had
observed George kneel down, the officer discovered a pair of tennis
shoes that were later identified as Sztanko's. A bloodhound that was
brought to the scene led law enforcement officers from the shoes to
George's vehicle and then into the woods to Sztanko's body.

The Commonwealth tried George on charges of capital murder
based on the murder in the commission of a robbery while armed with
a deadly weapon, see Va. Code Ann. § 18.2-31(4) (Michie Supp.
1989), and of robbery, abduction with intent to defile, and use of a
firearm in the commission of a capital murder. Trial testimony con-
cerning the autopsy performed on Sztanko's body revealed that death
had resulted from a single gunshot wound to the head. Expert testi-
mony established that a nine millimeter pistol seized during a search
of George's bedroom fired the fatal shot. In addition, abrasions dis-
covered on Sztanko's genitals were consistent with electrical burning,
and expert testimony revealed that these injuries were inflicted while
the boy was alive and that they would have proven extremely painful.
An expert also testified that a stun gun seized from George's vehicle
was capable of producing burns consistent with those found on
Sztanko's body.

Evidence from laboratory analysis disclosed the presence of semi-
nal fluid on the boy's shirt and thigh, but the origin of this substance
could not be identified. However, seminal fluid consistent with
George's and inconsistent with Sztanko's was located on swabs from
Sztanko's pubic area and on George's underwear. Blood stains on

                     4
George's pants were consistent with Sztanko's blood, but inconsistent
with George's, and fibers located on the boy's shirt were consistent
with the material of George's camouflage jacket.

The jury convicted George of all charges and imposed a sentence
of death on the capital murder conviction, finding as aggravating
predicates both that George would prove a future danger to society
and that George's murder of Sztanko was outrageously or wantonly
vile. See Va. Code Ann. § 19.2-264.2 (Michie 1995).4 George's con-
victions and death sentence were upheld on direct appeal, George v.
Commonwealth, 411 S.E.2d 12 (Va. 1991), and the Supreme Court
denied his petition for certiorari on April 6, 1992, George v. Virginia,
503 U.S. 973 (1992).

Thereafter, George filed a petition for a writ of habeas corpus in
state court. The state habeas court denied and dismissed the petition,
concluding that each of George's claims--with the exception of his
claim of ineffective assistance of counsel--was barred either because
it was raised on direct appeal (and therefore was not cognizable in
state habeas proceedings) or was procedurally defaulted by the failure
to properly raise the claim during the trial and on direct appeal. The
state habeas court found that George's claim that he was denied effec-
tive assistance of counsel was without merit. The Supreme Court of
Virginia denied George's petition for review, and again the Supreme
Court denied George's petition for a writ of certiorari.
_________________________________________________________________
4 In order to be eligible for the death penalty in Virginia, a defendant
must be found guilty of capital murder (here, murder in the commission
of a robbery while armed with a dangerous weapon). After finding the
defendant guilty of capital murder, the jury must also "find that there is
a probability that the defendant would commit criminal acts of violence
that would constitute a continuing serious threat to society" (the future
dangerousness predicate) or that the defendant's"conduct in committing
the offense for which he stands charged was outrageously or wantonly
vile, horrible or inhuman in that it involved torture, depravity of mind or
an aggravated battery to the victim" (the vileness predicate). Va. Code
Ann. § 19.2-264.2. If a jury finds neither of the aggravating factors, it
may not sentence the defendant to death, but if it finds one or both of the
aggravating circumstances, it has authority to sentence the defendant to
either life or death. See Tuggle v. Netherland , 116 S. Ct. 283, 284 n.1
(1995) (per curiam).

                    5
In June 1995, George filed the present petition for habeas corpus
relief in the district court. The district court dismissed the petition,
holding that some of the claims were procedurally defaulted and that
the remainder lacked merit. See George, 901 F. Supp. at 1078-90.
George moved pursuant to Federal Rule of Civil Procedure 59(e) to
alter or amend the judgment, asking the district court to alter its judg-
ment to dismiss without prejudice his claim that the trial testimony of
his fellow inmate was obtained in violation of his Sixth Amendment
right to counsel. George maintained that this claim had not been
exhausted, so a dismissal to permit the state court to consider it in the
first instance was appropriate. The district court obliged George and
altered its judgment to make the dismissal of his Sixth Amendment
claim without prejudice.

George now appeals the decision of the district court dismissing his
petition, and the Commonwealth appeals the decision of the district
court dismissing the Sixth Amendment claim without prejudice.

II.

George first maintains that the evidence that he committed the mur-
der in the commission of a robbery while armed with a deadly
weapon was constitutionally insufficient.5 See Jackson v. Virginia,
443 U.S. 307, 317-18 (1979) (conviction that is unsupported by suffi-
cient evidence violates Due Process Clause of the Fourteenth Amend-
ment). Although not disputing that he murdered Sztanko, George
contends that the evidence was insufficient to permit a reasonable
trier of fact to conclude beyond a reasonable doubt (1) that he robbed
Sztanko of any property or (2) that the robbery was a motivating fac-
tor for the murder.6
_________________________________________________________________
5 The only conviction supporting the imposition of the death penalty
was the one for murder in the commission of a robbery while armed with
a deadly weapon. Thus, if George were able to show that the evidence
was insufficient to support that conviction, his death sentence could not
stand.
6 This issue is not procedurally defaulted because George raised the
sufficiency of the evidence to sustain his capital murder conviction on
direct appeal. See George, 411 S.E.2d at 20-22.

                     6
To determine whether the evidence is sufficient to support
George's conviction for capital murder in the commission of a rob-
bery while armed with a deadly weapon, this court must determine,
taking the evidence presented in the light most favorable to the Com-
monwealth, "whether the record evidence could reasonably support a
finding of guilt beyond a reasonable doubt." Id. at 318. This analysis
does not require that the court determine whether it believes that the
evidence established George's guilt beyond a reasonable doubt, but
rather whether a "rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt." Id. at 318-19.

Under Virginia law, a robbery is "`the taking, with intent to steal,
of the personal property of another, from his person or in his pres-
ence, against his will, by violence or intimidation.'" George, 411
S.E.2d at 20 (quoting Pierce v. Commonwealth, 138 S.E.2d 28, 31
(Va. 1964)). A "[m]urder in the commission of a robbery is a killing
which takes place before, during, or after the robbery and is so closely
related thereto in time, place, and causal connection as to make the
killing part of the same criminal enterprise as the robbery." Id. (citing
Bassett v. Commonwealth, 284 S.E.2d 844, 851-52 (Va. 1981), cert.
denied, 456 U.S. 938 (1982)); accord Hoke v. Netherland, 92 F.3d
1350, 1363 (4th Cir. 1996); Savino v. Murray, 82 F.3d 593, 601 (4th
Cir.), cert. denied, 117 S. Ct. 1 (1996). And, in order for a murder to
have been committed in the commission of a robbery within the
meaning of Virginia law, the robbery must have been one of the moti-
vating factors for the killing. George, 411 S.E.2d at 21-22 (citing
Branch v. Commonwealth, 300 S.E.2d 758, 760 (Va. 1983)); accord
Whitley v. Commonwealth, 286 S.E.2d 162, 166 (Va.), cert. denied,
459 U.S. 882 (1982).

In our view, the evidence presented was more than adequate to per-
mit a rational jury to conclude that George robbed Sztanko of his
motorcycle and helmet and that the robbery was at least one of the
factors motivating the murder.7 George's fellow inmate, Roger Settle,
testified that George told him that he had "grabbed" Sztanko "and
_________________________________________________________________
7 Because we find that the evidence is sufficient with respect to the
motorcycle and helmet, we need not consider the evidence concerning
the other items the Commonwealth asserted George stole--Sztanko's
wallet, money, and shoes.

                     7
dragged him off of his bike." J.A. 295. The motorcycle and helmet
were discovered on the evening of the murder by a group of young
people at a location 20 to 22 feet from the path in the woods in a spot
where the items could not readily be observed. The ground between
the path and the location where the motorcycle was discovered bore
evidence that the motorcycle had been rolled through the area, and an
indentation on the ground was consistent with that left by a kickstand.
The place where the motorcycle was located was approximately one-
half mile from where Sztanko's body was found the following day.
In addition, the topographical map of the area that was found in
George's possession was marked to indicate the exact positions of the
body and the motorcycle.

From this evidence, a reasonable jury could conclude that when
George first observed Sztanko he was in possession of valuable
assets; that George removed the boy from the motorcycle by force
with the intent of stealing it and the helmet; and that George took
Sztanko into the woods, murdered him, and then returned to secrete
the motorcycle and helmet with the intention of returning the follow-
ing day to retrieve the items, marking their location on the topograph-
ical map. This evidence amply supports a conclusion that robbery was
a motive in the killing. Compare Branch, 300 S.E.2d at 759-60 (hold-
ing evidence insufficient to support capital murder conviction when
defendant shot victim during an argument at the victim's home and
after dragging body to bedroom, defendant removed wallet and cloth-
ing; evidence showed that defendant "was motivated by no other pur-
pose than to cover up the crime he had committed" and hence "that
the violent killing and the unlawful taking were two separate acts")
with Whitley, 286 S.E.2d at 166 (rejecting defendant's contention that
"the jury should have found that the killing was the act of a `sexual
psychopath' and that the larceny was committed `only as an after-
thought'" and holding that the evidence that defendant had taken vic-
tim's automobile and other items after he had sexually assaulted and
murdered her was sufficient to permit jury to conclude that robbery
was in part the motive for the murder). We therefore conclude that the
evidence was sufficient to support George's conviction for capital
murder.

III.

George next challenges the closing argument made by the prosecu-
tion at the end of the guilt phase of his trial. He contends that the

                    8
argument contained improper victim-impact information and so
tainted his trial that he was deprived of his right to due process under
the Fourteenth Amendment. Thus, he argues, his capital murder con-
viction and sentence must be set aside. We disagree.

A prosecutor's comments may "so infect[ ] the trial with unfairness
as to make the resulting conviction a denial of due process." Darden
v. Wainwright, 477 U.S. 168, 181 (1986) (internal quotation marks
omitted). For a prosecutor's remarks to have done so, the "comments
must, in fact, have been improper," and they"must have so prejudiced
the defendant's substantial rights that the defendant was denied a fair
trial." United States v. Morsley, 64 F.3d 907, 913 (4th Cir. 1995),
cert. denied, 116 S. Ct. 749 (1996); accord Bennett v. Angelone, 92
F.3d 1336, 1345-47 (4th Cir. 1996). We first consider whether the
prosecutor's argument was improper.

During his closing argument to the jury during the guilt phase of
the trial, the prosecutor representing the Commonwealth stated:

          There are three groups that I would ask you to consider in
          deciding what is appropriate in this case and . . . what his
          [George's] punishment should be.

          The first group of people consist of Alex himself and the
          victims like him and really all of the children in this com-
          munity. There has been a loss which cannot be replaced.
          That is so obvious that it should not even have to be said.
          One less boy on the football field. . . . One less boy to be
          coached. One less kid whose heartbeat is quickened by the
          sight of a pretty girl. There will be less laughter in the hall-
          ways of his school. There will be one less young man to
          grow to adulthood and follow in the footsteps and the exam-
          ple that his father has set for him. . . .

          You have to consider that loss. It is not replaceable. . . .
          I would ask you to consider a second group of people.

          The mother and father of this young man and all of the
          parents in this. . . . You have a mother and a father who you

                     9
          saw here during the course of this trial. You have to think
          about them. You should think about them in fixing punish-
          ment in these cases. A father who works his entire life to
          provide opportunities for his son. Who watches him grow,
          develop in a way he would like him to.

          A mother who goes down into the very shadow of death
          to give life to a new human being. Who watches him from
          afar with tenderness and kindness and who goes in despair
          when Michael George pulls the trigger.

          And, finally Ladies and Gentlemen, I would ask you to
          think about folks like yourselves and Mr. Ebert and me and
          all of the people in this Court, who have an obligation to
          protect the children of this community.

J.A. 410-13. George contends that this argument is contrary to Vir-
ginia law because it amounted to an improper comment on the impact
of the crime on the victim and the victim's family. See McReynolds
v. Commonwealth, 15 S.E.2d 70, 74-75 (Va. 1941); Dingus v.
Commonwealth, 149 S.E. 414, 415 (Va. 1929); see also Weeks v.
Commonwealth, 450 S.E.2d 379, 389-90 (Va. 1994) (holding that
victim-impact evidence is inadmissible during the sentencing phase of
a capital trial), cert. denied, 116 S. Ct. 100 (1995).

Clearly, the Supreme Court of Virginia has forbidden the Com-
monwealth from presenting argument relating to the guilt of a defen-
dant based upon victim-impact evidence. See Bennett, 92 F.3d at 1348
(citing Weeks, 450 S.E.2d at 389; McReynolds, 15 S.E.2d at 75;
Dingus, 149 S.E. at 414-15). The Virginia courts reason that the pro-
hibition on such argument is necessary because facts relevant only to
the impact of the crimes on its victims and their relatives "`in no way
assist[ ] in determining either the guilt or the innocence of the
accused'"; in other words, the victim-impact evidence is irrelevant to
guilt, and "`[f]acts which cannot be proved, because irrelevant, can
afford no proper basis for argument.'" Dingus , 149 S.E. at 415 (quot-
ing Parsons v. Commonwealth, 121 S.E. 68, 73-74 (Va. 1924)).

Although the argument of which George complains was presented
at the close of the guilt phase of the trial, in Virginia this is the phase

                     10
of the trial during which the jury recommends punishment for the
noncapital offenses. See George, 411 S.E.2d at 22-23. And, it is clear
that the argument made by the prosecution related to the proper pun-
ishment to be imposed on the noncapital offenses rather than to the
question of guilt or innocence. After the Commonwealth argued the
evidence supporting conviction, the prosecutor explained to the jury
that if it convicted George of capital murder, there would be a sepa-
rate proceeding in which the Commonwealth would be permitted to
present additional evidence and argue in favor of the death penalty,
but that the jury would fix the penalty for the noncapital offenses dur-
ing its deliberations on guilt. The prosecutor then stated, "There are
three groups that I would ask you to consider in deciding what is
appropriate in this case and . . . what his punishment should be." J.A.
410. Further, on each occasion when George's attorney objected to
the prosecution's victim-impact argument, the Commonwealth stated
that the argument was relevant to the appropriate punishment for the
noncapital offenses. J.A. 411 ("[T]he impact of this crime and the
results of this crime, we are allowed to argue to the Jury so that they
may consider the detrimental effects as well as the detrimental pun-
ishment in deciding the case."); J.A. 412 ("Judge, it is the same
response that I had before. It goes to the sentencing on the other
charges.") And, the trial judge permitted the argument to continue,
ruling that there were "multiple charges, [on] some of which sentence
will be fixed at this time." J.A. 412. Most significantly, on direct
appeal the Supreme Court of Virginia considered and rejected
George's argument that the prosecutor's remarks were improper
under state law. George, 411 S.E.2d 22-23. The court characterized
the issue as "whether it was improper for the prosecutor to argue for
punishment on the non-capital offenses that took into account Alex
Sztanko's human qualities and the impact of his death" and held that
it was not. Id. at 23. Of course, the Supreme Court of Virginia is the
final authority on the question of whether the prosecutor's argument
violated state law.8 See Estelle v. McGuire, 502 U.S. 62, 67-68
(1991).
_________________________________________________________________
8 Lacking authority under state law that an argument like the one
employed by the prosecutor is improper, George points to Payne v.
Tennessee, 501 U.S. 808, 825 (1991), in which the Supreme Court over-
ruled Booth v. Maryland, 482 U.S. 496 (1987), and South Carolina v.
Gathers, 490 U.S. 805 (1989), and held that the Eighth Amendment did

                 11
Moreover, even if George had demonstrated that the argument was
improper, we would not be persuaded that it denied him a fair trial.
Morsley, 64 F.3d at 913. In determining whether the argument preju-
diced George's substantial rights, this court looks to:

          "(1) the degree to which the prosecutor's remarks have a
          tendency to mislead the jury and to prejudice the accused;

          (2) whether the remarks were isolated or extensive;

          (3) absent the remarks, the strength of competent proof
          introduced to establish the guilt of the accused; and

          (4) whether the comments were deliberately placed before
          the jury to divert attention to extraneous matters."

Id. (quoting United States v. Mitchell , 1 F.3d 235, 241 (4th Cir.
1993)).

Applying these factors, we are convinced that George was not prej-
udiced. The argument had, at most, a very minimal possibility of mis-
leading the jury with respect to George's guilt on the capital murder
charge, even if it had been improper, because the prosecutor made
clear that the argument was directed to the appropriate punishment for
the noncapital offenses. And, the remarks of which George complains
_________________________________________________________________

not prohibit the introduction of victim-impact evidence during the pen-
alty phase of a capital trial. George contends that the Payne Court left
open the possibility that a prosecutor's victim-impact argument, though
not transgressing the Eighth Amendment, nevertheless might violate the
Fourteenth Amendment's due process guarantees as set forth in Darden
v. Wainwright, 477 U.S. 168 (1986). See Payne, 501 U.S. at 825. In
reaching its holding in Payne, however, the Court recognized "that a
State may properly conclude that for the jury to assess meaningfully the
defendant's moral culpability and blameworthiness, it should have before
it at the sentencing phase evidence of the specific harm caused by the
defendant." Id. In light of this recognition, we hold that the argument
made by George's prosecutor was well within the compass of acceptable
argument.

                    12
were a very small part of the closing argument made at the end of the
guilt phase of the trial, comprising only two of twenty-two and one-
half pages (excluding the colloquy on George's objections to the
argument) of the transcription of the Commonwealth's closing argu-
ment. Further, and importantly, the evidence that George committed
the murder was truly overwhelming. Finally, nothing supports a con-
clusion that the prosecutor attempted to place the argument before the
jury for any improper purpose; instead, the record is entirely consis-
tent with the prosecutor's attempt to argue in favor of full punishment
for the noncapital offenses. Thus, the prosecution's victim-impact
argument did not infect George's trial or sentencing proceeding with
unfairness so as to deprive him of due process.

IV.

George next asserts that the introduction during the guilt phase of
the trial of evidence regarding his "homosexual defilement" of
Sztanko created an impermissible risk that his conviction and sen-
tence were the product of passion, prejudice, and arbitrary factors
and, therefore, were violative of his Fourteenth Amendment right to
due process of law. See Romano v. Oklahoma, 114 S. Ct. 2004, 2012
(1994). George refers to evidence relating to two different topics
under the umbrella of "homosexual defilement"--the evidence of his
torture of Sztanko with the stun gun and the evidence that he sodo-
mized the boy. For the introduction of this evidence to have rendered
his conviction or sentence violative of the Fourteenth Amendment, we
must be convinced that the admission of this evidence "so infected the
. . . proceeding with unfairness as to render the jury's [conviction or]
imposition of the death penalty a denial of due process." Id. We are
not so persuaded.

The evidence to which George points was properly admissible
under state law, as the Supreme Court of Virginia ruled on direct
appeal. Compare McGuire, 502 U.S. at 67-68 (emphasizing "that it is
not the province of a federal habeas court to reexamine state-court
determinations on state-law questions" and rejecting habeas petition-
er's argument that the introduction of evidence violated his Four-
teenth Amendment right to due process upon concluding that the
California Court of Appeal had ruled the evidence properly admitted),

                    13
with Romano, 114 S. Ct. at 2012 (analyzing whether evidence of prior
capital conviction and death sentence, which the Oklahoma Supreme
Court held to have been improperly admitted at a capital sentencing
hearing, so tainted the proceeding as to be violative of due process
and concluding that it did not); cf. Morsley, 64 F.3d at 913 (explain-
ing that the first step in analysis of whether prosecutor's argument
violated due process is whether the remarks were improper). The evi-
dence of the injuries to Sztanko's genitals from the stun gun and the
recovery of the stun gun from George's vehicle, along with Settle's
testimony that George had confessed to using the stun gun on the
boy's "private parts," was relevant to the identification of George as
the perpetrator of the capital murder. George , 411 S.E.2d at 16, 19
(holding that stun gun evidence was relevant to the capital murder
charge and not unduly prejudicial). And, the evidence that George
sodomized Sztanko was relevant to the charge of abduction with the
intent to defile. See Scott v. Commonwealth, 323 S.E.2d 572, 576-77
(Va. 1984) (holding that evidence that defendant raped victim was
relevant to show intent for abduction with intent to defile and noting
that "[w]here a course of criminal conduct is continuous and interwo-
ven, consisting of a series of related crimes, the perpetrator has no
right to have the evidence `sanitized' so as to deny the jury knowl-
edge of all but the immediate crime for which he is on trial"). More-
over, during the sentencing phase, the evidence of which George
complains demonstrated the circumstances surrounding his murder of
Sztanko.9 George, 411 S.E.2d at 23-34. It is difficult to conceive of
evidence more relevant to the determination of whether the murder
was outrageously or wantonly vile or whether George would prove a
future danger to society--the aggravating predicates for imposition of
the death penalty. See Royal v. Commonwealth, 458 S.E.2d 575, 577-
78 (Va. 1995), cert. denied, 116 S. Ct. 823 (1996); Va. Code Ann.
§ 19.2-264.2. Because this evidence was properly admitted during the
guilt phase of the trial, and properly considered by the jury during the
capital sentencing deliberations, we cannot conclude that it so tainted
the proceedings with unfairness as to render George's capital convic-
tion or sentence violative of due process.10 See McGuire, 502 U.S. at
_________________________________________________________________
9 Although this evidence was introduced during the guilt phase of the
proceedings, not the sentencing phase, the prosecutor referred to this evi-
dence during closing arguments at the sentencing phase.
10 The district court erred in holding that this issue was procedurally
defaulted. George argued on direct appeal that the introduction of the

                  14
70 (ruling that introduction of evidence did not violate due process
guarantee of the Fourteenth Amendment upon determining that evi-
dence was properly admitted).

V.

George next contends that the instruction on the vileness predicate
given to the jury that sentenced him to death was unconstitutionally
vague as applied to him. See generally Godfrey v. Georgia, 446 U.S.
420 (1980) (reversing death sentence because aggravating factor that
murder "was outrageously or wantonly vile, horrible or inhuman in
that it involved torture, depravity of mind, or an aggravating battery
to the victim" was unconstitutionally vague and had not been given
a constitutionally limited construction by the Supreme Court of Geor-
gia) (internal quotation marks omitted); Tuggle v. Thompson, 57 F.3d
1356, 1371-74 (4th Cir.), vacated on other grounds sub nom. Tuggle
v. Netherland, 116 S. Ct. 283 (1995). He claims that the charge on the
vileness predicate was identical to the one held unconstitutionally
vague by the Godfrey Court11 and further that the vileness predicate
_________________________________________________________________

stun gun evidence during the guilt phase of his trial violated the due pro-
cess protections of the Fourteenth Amendment because it was irrelevant
and unduly prejudicial. Similarly, George maintained on direct appeal
that the introduction of evidence of "homosexual defilement" resulted in
the arbitrary and capricious imposition of the death sentence in violation
of the Due Process Clause of the Fourteenth Amendment. Because the
substance of these claims was presented to the Supreme Court of Vir-
ginia on direct appeal, they are not procedurally defaulted. See Gray v.
Netherland, 116 S. Ct. 2074, 2081 (1996); Anderson v. Harless, 459 U.S.
4, 6 (1982) (per curiam).
11 The trial judge charged the jury:

          Before the penalty can be fixed at death, the Commonwealth
          must prove beyond a reasonable doubt at least one of the follow-
          ing two alternatives.

          First, that after consideration of his history and background
          there is a probability that he would commit criminal acts of vio-
          lence that would constitute a continuing serious threat to society,
          or [second], that his conduct in committing the offense was out-

                    15
was not given the constitutionally limited construction approved by
the Supreme Court of Virginia in Smith v. Commonwealth, 248 S.E.2d
135, 149 (Va. 1978), cert. denied, 441 U.S. 967 (1979), either by the
jury through a proper instruction or by application of the limiting con-
struction on direct appeal.

We need not address George's claim that the instructions provided
to the jury with respect to the vileness predicate were constitutionally
deficient because any error was harmless. Even if the instruction on
the vileness predicate failed to constitutionally channel the discretion
of the jury in imposing the death sentence, there is no question but
that the finding that George was guilty of capital murder, coupled
with the finding of the future dangerousness predicate, did so. See
Zant v. Stephens, 462 U.S. 862, 885-89 (1983); accord Tuggle v.
Netherland, 116 S. Ct. 283, 285 (1995) (per curiam). As in Zant, if
the vileness aggravator is invalid, it is so only because "`it fails to
provide an adequate basis for distinguishing a murder case in which
the death penalty may be imposed from those cases in which such a
penalty may not be imposed. The underlying evidence is nevertheless
fully admissible at the sentencing phase.'" Tuggle, 116 S. Ct. at 285
(quoting Zant, 462 U.S. at 886). Moreover, the Supreme Court of Vir-
ginia reviewed George's "death sentence to determine whether it was
arbitrary, excessive, or disproportionate" and concluded that it was
not. Zant, 462 U.S. at 879-80; George , 411 S.E.2d at 23-24. Accord-
ingly, any error in the jury instruction on the vileness predicate does
not provide a basis for granting a writ of habeas corpus because the
sentence still rests on firm ground.
_________________________________________________________________

            rageously or wantonly vile, horrible or inhuman in that it
            involved torture or depravity of mind.

            If you find from the evidence that the Commonwealth has
            proved beyond a reasonable doubt either of the two alternatives
            and as to that alternative you are unanimous, then you may fix
            the punishment of the Defendant at death, or, if you believe from
            all the evidence that the death penalty is not justified, then you
            shall fix the punishment of the Defendant at life imprisonment.

J.A. 533.

                      16
VI.

In his final claim, George asserts that the testimony of Roger Settle
--a fellow inmate of George's who testified during the trial as to
admissions concerning the murder that George had made to him while
the two were incarcerated together--was obtained in violation of his
Sixth Amendment right to counsel because Settle was placed in
George's cellblock by the Commonwealth to obtain information
against him.12 See United States v. Henry, 447 U.S. 264, 269-75
(1980); Massiah v. United States, 377 U.S. 201, 205-07 (1964). The
district court ruled that because George had never raised this claim
either on direct appeal or in his state habeas proceeding, the claim
was unexhausted. As a result, the court initially decided, the claim
was procedurally defaulted; the district court dismissed the claim
because George could not demonstrate cause and prejudice to excuse
the default.13 See Gray v. Netherland, 116 S. Ct. 2074, 2080 (1996);
Coleman v. Thompson, 501 U.S. 722, 750 (1991). Thereafter, George
asked the court to reconsider this ruling and to dismiss the claim with-
out prejudice so as to permit him to raise it in state court.

George concedes that he has never presented the Sixth Amendment
claim to the Virginia courts and hence that the claim is unexhausted.
A federal court may not grant a writ of habeas corpus to a state pris-
oner unless the petitioner has exhausted his state remedies. 28
U.S.C.A. § 2254(b). A claim that has not been presented to the high-
est state court nevertheless may be treated as exhausted if it is clear
that the claim would be procedurally defaulted under state law if the
petitioner attempted to raise it at this juncture. Gray, 116 S. Ct. at
2080.

Under Virginia law, "a petitioner is barred from raising any claim
in a successive petition if the facts as to that claim were either known
`or available' to petitioner at the time of his original petition." Hoke,
92 F.3d at 1354 n.1; Barnes v. Thompson, 58 F.3d 971, 974 (4th Cir.),
cert. denied, 116 S. Ct. 435 (1995); see Waye v. Murray, 884 F.2d
_________________________________________________________________
12 The Commonwealth has unequivocally denied that Settle was a state
agent.
13 George concedes that he can offer no claim of actual innocence. See
Schlup v. Delo, 115 S. Ct. 851, 865-76 (1995).

                    17
765, 766 (4th Cir.) (per curiam), cert. denied , 492 U.S. 936 (1989);
Va. Code Ann. § 8.01-654(B)(2) (Michie Supp. 1996). George con-
tends that the facts supporting his Massiah/Henry claim were actually
unknown to him until an investigator who was assisting him in the
preparation of his federal habeas corpus petition discovered them.
Further, he maintains that he could not have discovered the facts sup-
porting his Sixth Amendment claim prior to the filing of the state
habeas petition because his state habeas counsel had only one month
following his appointment in which to investigate all of his claims.
These allegations, however, are completely inadequate to demonstrate
that the facts upon which George bases his Sixth Amendment claim
were unavailable to him when he filed his state habeas petition.

George failed to allege even a hint as to what information he dis-
covered that led him to believe that Settle's testimony was obtained
in violation of the Sixth Amendment, how that information was dis-
covered, or why this information could not have been unearthed prior
to the filing of his state habeas petition. In response to questioning at
oral argument, counsel for George finally asserted that the informa-
tion was obtained in interviews with Settle and an unnamed fellow
inmate of Settle's. But, George fails to explain why reasonably dili-
gent counsel would not have been able to obtain the same information
prior to filing George's state habeas petition. Cf. Barnes, 58 F.3d at
976-77 (holding that because facts underlying claim could have been
obtained by reasonably diligent counsel through interview of wit-
nesses at any time prior to filing state petition, finding by Virginia
habeas court that claim was procedurally defaulted was supported by
record).

The only excuse George offers for why counsel would not have
been able to discover the facts supporting his Sixth Amendment claim
is the one-month time constraint placed upon his state habeas counsel
for filing his petition. This fact, however, wholly fails to sustain a
conclusion that reasonably diligent counsel could not have discovered
the information without some explanation for why one month was an
insufficient amount of time to conduct the investigation necessary to
uncover the facts. And, George offers no explanation for why the
information he has now discovered during the interview of Settle
could not have been unearthed within the time period counsel had
available in which to prepare the state petition.

                     18
Furthermore, the limited time frame available to counsel to prepare
George's state petition was directly attributable to George's failure to
request counsel earlier. The United States Supreme Court denied
George's petition for a writ of certiorari to review the decision of the
Supreme Court of Virginia in his direct appeal on April 6, 1992.
Despite the Commonwealth's September 1992 warning that it would
seek an execution date if George did not request appointment of coun-
sel to represent him in state postconviction proceedings, he delayed
in applying for the appointment of counsel until February 24, 1993--
a period of over ten months after his conviction became final. Thus,
even assuming that reasonably diligent counsel could not have dis-
covered the information on which George now relies within a one-
month period, the restrictive time frame under which counsel was
operating was entirely of George's creation and thus does not consti-
tute a factor external to the defense. Accordingly, we conclude that
George's Sixth Amendment claim would be procedurally defaulted if
he attempted to raise it in state court at this juncture.

Having determined that George's Sixth Amendment claim is proce-
durally defaulted in the Virginia courts, we recognize that "the proce-
dural bar which gives rise to exhaustion provides an independent and
adequate state-law ground for the conviction and sentence, and thus
prevents federal habeas corpus review of the defaulted claim, unless
the petitioner can demonstrate cause and prejudice for the default."
Gray, 116 S. Ct. at 2080. George argues that cause and prejudice
exist.

In order to demonstrate cause for the default, George must estab-
lish "that some objective factor external to the defense impeded coun-
sel's efforts" to raise the claim in state court at the appropriate time.
Murray v. Carrier, 477 U.S. 478, 488 (1986). George asserts that the
factual basis for a claim was reasonably unavailable to his state
habeas counsel when he filed his state petition. See id. (noting "that
a showing that the factual . . . basis for a claim was not reasonably
available" constitutes cause). But, for the reasons set forth above,
George's showing is insufficient to permit this court to conclude that
the factual basis for his claim was unavailable. Consequently, cause
does not exist to excuse George's procedural default of his Sixth
Amendment claim. Since it is clear that George's Massiah/Henry
claim is without merit, the district court erred in dismissing this claim

                     19
without prejudice.14 See Granberry v. Greer, 481 U.S. 129, 135
(1987) (explaining that when it is clear that an unexhausted claim
asserted by a state habeas petitioner lacks merit, federal habeas court
should dismiss the claim on the merits).

VII.

For the reasons set forth above, we affirm the dismissal of
George's habeas corpus petition by the district court. However,
because the district court erred in failing to dismiss George's Sixth
Amendment claim with prejudice as procedurally defaulted, we so
modify the judgment.

AFFIRMED IN PART; MODIFIED IN PART
_________________________________________________________________
14 George argues in the alternative that because his habeas petition con-
tained both exhausted and unexhausted claims, the district court should
have dismissed the entire petition. See Rose v. Lundy, 455 U.S. 509, 522
(1982). We disagree. When this court concludes that an unexhausted
claim would not be entertained by the state court if presented, we con-
sider the claim to be exhausted and denied on an adequate and indepen-
dent state-law ground. Townes v. Murray, 68 F.3d 840, 846 (4th Cir.
1995), cert. denied, 116 S. Ct. 831 (1996); see Gray, 116 S. Ct. at 2080.

                     20